UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 YAYA JALLOW,

                                Plaintiff,
                                                                  20-CV-8629 (LLS)
                    -against-
                                                                 CIVIL JUDGMENT
 CITY OF NEW YORK,

                                Defendant.

       Pursuant to the order issued May 6, 2021, dismissing this action,

       IT IS ORDERED, ADJUDGED, AND DECREED that this action is dismissed under 28

U.S.C. § 1915(e)(2)(B)(ii).

       Plaintiff has consented to electronic service. (ECF 3.)

SO ORDERED.

 Dated:   May 6, 2021
          New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.
